

117 SRES 67 ATS: Calling for the immediate release of Trevor Reed, a United States citizen who was unjustly found guilty and sentenced to 9 years in a Russian prison.
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 67IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Cornyn (for himself, Mr. Leahy, Ms. Ernst, Mrs. Feinstein, Mr. Peters, Mr. Booker, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 24, 2021Reported by Mr. Menendez, without amendmentJuly 22, 2021Considered and agreed toRESOLUTIONCalling for the immediate release of Trevor Reed, a United States citizen who was unjustly found guilty and sentenced to 9 years in a Russian prison.Whereas United States citizen Trevor Reed is a resident of Granbury, Texas, and a United States Marine Corps veteran;Whereas Trevor Reed traveled to Moscow, Russia to visit his girlfriend on May 16, 2019;Whereas Moscow City Police detained Trevor Reed on August 16, 2019;Whereas Trevor Reed was accused of endangering the lives of the police officers by grabbing the arm of the police officer driving the vehicle and elbowing another officer while enroute to the police station, causing the vehicle to swerve;Whereas Trevor Reed was not given food or water until approximately 72 hours after his initial arrest;Whereas Trevor Reed was not given a medical evaluation of his injuries until 10 days following his arrest;Whereas the defense team representing Trevor Reed—(1)presented video evidence to the courts that disproved the statements by the police officers about supposed endangerment and wrongdoing; and (2)was denied access to additional video evidence from inside the police vehicle and police station that had the potential to prove Trevor Reed was innocent;Whereas the police officers claimed emotional and physical damages, but they did not sustain any visible injuries or claim any time missed from work;Whereas the Constitutional Supreme Court of the Russian Federation and the Second Court of Cassation of General Jurisdiction concurred that Russian procedural law was violated in the way that Trevor Reed’s bail was revoked;Whereas the United States Embassy in Moscow has filed complaints with the Russian Foreign Ministry regarding denial of communications with Trevor Reed;Whereas during the trial, the defense counsel representing Trevor Reed presented 59 minutes of traffic camera video from 4 traffic cameras that showed the police car—(1)did not change direction or leave its lane;(2)did not swerve; and(3)did not stop or slow down;Whereas the Investigative Bureau and Golovinsky District Court Judge Dimitry Arnout denied a request by Trevor Reed to investigate how his injuries occurred; Whereas, on July 30, 2020, Judge Arnout read a verdict that dismissed all defense evidence, witnesses, and government experts and only considered select excerpts of the statements by the police officers;Whereas the judge sentenced Trevor Reed to 9 years in a prison camp even though—(1)no person had previously been sentenced to more than 8 years in prison for similar crimes; and (2)lesser sentences have been given to individuals who used weapons to inflict life threatening injuries to police officers; Whereas the judge also ordered Trevor Reed to pay 100,000 rubles to each police officer for moral and physical injuries;Whereas Trevor Reed had already been detained in Russia for 1 year at the time of the verdict by the judge;Whereas, after Trevor Reed was sentenced, the United States Ambassador to Russia, John Sullivan, stated that—(1)the case by the prosecution and the evidence presented against Trevor Reed were so preposterous that they provoked laughter in the courtroom; (2)the conviction and sentence were ridiculous; and (3)justice was not even considered;Whereas upon appeal to the Moscow City Court, the Golovinsky District Court failed to provide Trevor Reed with translated copies of the decision by the court and trial transcripts as required by law; andWhereas Judge Arnout refused to correct corrupted transcripts even after being provided third-party certified corrections and ordered to do so by the appeals court: Now, therefore, be it That the Senate—(1)calls on the Government of the Russian Federation immediately release Trevor Reed and all other prisoners arrested for political motivations;(2)condemns the practice of politically motivated imprisonment in the Russian Federation, which violates the commitments of the Russian Federation to international obligations with respect to human rights and the rule of law;(3)urges the United States Government, in all interactions with the Government of the Russian Federation, to raise the case of Trevor Reed and to press for his release;(4)expresses support for Trevor Reed, Paul Whelan, and all prisoners unjustly imprisoned in the Russian Federation;(5)urges the Government of the Russian Federation provide unrestricted consular access to Trevor Reed while he remains in detention;(6)until the release of Trevor Reed, calls on the Government of the Russian Federation to—(A)provide Trevor Reed any necessary medical treatment and personal protective equipment;(B)notify the United States Ambassador to Russia of any medical problems or complaints that arise during his detention; and(C)provide the United States Embassy in Moscow with full access to all of the medical records of Trevor Reed;(7)urges the Government of the Russian Federation to respect universally recognized human rights of Trevor Reed; and(8)expresses support to the family of Trevor Reed and a commitment to bringing Trevor Reed home. 